                Case 8:18-cv-03561-GJH Document 1 Filed 11/19/18 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


FIRST AMERICAN PROPERTY &
CASUALTY INSURANCE COMPANY
4 First American Way
Santa Ana, California 92707

     Plaintiff

v.                                                    Case No. ____________________

DEAN CURTIS
13200 Bristlecone Way, Unit 24
Germantown, Maryland 20874

     and

HARBOR GROUP MANAGEMENT
COMPANY LLC
999 Waterside Drive
Norfolk, Virginia 23510

Serve: The Corporation Trust, Inc.
       2405 York Road, Suite 201
       Lutherville-Timonium, MD 21093

     Defendants


                                           COMPLAINT

           The Plaintiff, First American Property & Casualty Insurance Company (“First

American”), by and through its attorneys, Brent M. Ahalt, Aaron D. Neal, and McNamee, Hosea,

Jernigan, Kim, Greenan & Lynch, P.A., sues the defendants, Dean Curtis (“Curtis”) and Harbor

Group Management Company (“Harbor Group”) and says:

                                        Nature of the Action

           1.      This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202. First American seeks a determination that is has no duty to defend or

                                                  1
               Case 8:18-cv-03561-GJH Document 1 Filed 11/19/18 Page 2 of 6



indemnify Curtis under a renter’s insurance policy underwritten by First American for claims

asserted by Ana Brandao and Sara Brandao Martins (collectively, the “Claimants”) against

Curtis.

                                                  The Parties

          2.      First American is incorporated under the laws of the State of California and its

principal place of business is in California. First American is an insurance company that is

authorized to do business in Maryland.

          3.      Curtis is a resident of the State of Maryland.

          4.      Harbor Group is organized under and has its principal place of business in the

Commonwealth of Virginia.

                                        Jurisdiction and Venue

          5.      This Court has subject matter jurisdiction over this action for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

          6.      An actual justiciable controversy that is definite, substantial and concrete,

between First American and Curtis exists within the meaning of 28 U.S.C. § 2201 regarding

whether First American has a duty to defend and or indemnify Curtis for the claims made by the

Claimants.

          7.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because

the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and costs and this

suit is between citizens of different states.

          8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the events

giving rise to this claim occurred in this judicial district. Moreover, the insured’s residence is in

this judicial district.



                                                    2
            Case 8:18-cv-03561-GJH Document 1 Filed 11/19/18 Page 3 of 6



                                              Facts

       9.      On or about June 25, 2017, a policy of insurance (the “Policy”) was issued to

Dean Curtis with respect to the real property known as 963 Clopper Road, Unit T3,

Gaithersburg, Maryland 20878 (the “Premises”). The Premises is located within an apartment

complex known as “The Gateway”.

       10.     A true and accurate copy of the Policy is attached hereto as Exhibit 1.

       11.     Section II of the Policy provides liability coverage in the event claims are brought

against an insured for damages arising from accidental bodily injury caused to a third party.

       12.     The Policy incorporates two documents setting forth exclusions to coverage under

Section II, an “Additional Coverage Exclusions & Restrictions” endorsement and the “Maryland

Notice of Dog Breed Exclusion” form. Each of those documents exclude coverage for:

       7. “Bodily injury” or “property damage” caused by or otherwise arising out of the
       following breeds or breed mix of dogs, regardless of the relationship of any
       insured to the animal or any person or organization responsible for the animal:

       …

              l. Any dog with a prior history of biting or attacking persons, property, or
       other animals as established through insurance claims records, or through the
       records of local public safety, law enforcement or other similar regulatory
       agency…

       13.     Upon information and belief, Curtis was the owner of a German Shepherd mix

named “Koda” (the “Dog”). The Claimants allege that the Dog bit them in the common areas of

The Gateway on or about October 27, 2017 (the “Incident”).

       14.     First American received a settlement demand from the Claimants, seeking

$250,000.00 each for injuries allegedly sustained during the Incident.




                                                3
          Case 8:18-cv-03561-GJH Document 1 Filed 11/19/18 Page 4 of 6



       15.     Additionally, Harbor Group has demanded that First American indemnify Harbor

Group with respect to the claim by the Claimants, in accordance with a lease agreement between

Curtis and Harbor Group.

       16.     In response to the demands from the Claimants and Harbor Group, First American

conducted an investigation. As a result of the investigation, First American discovered two prior

reports of the Dog biting people.

       17.     On June 28, 2017 an investigation was opened by the City of Gaithersburg –

Animal Control division, with respect to the Dog having bitten Linda Asamani on the hand and

arm in the common areas of The Gateway. The investigation was assigned Case No. CAC-9893-

2017 by the City of Gaithersburg. The report from the investigation indicates that the Dog had

been previously quarantined due to issues at a prior residence. As a result of the investigation,

Curtis was directed to quarantine the Dog until July 8, 2017. A true and accurate copy of the

City of Gaithersburg’s report is attached as Exhibit 2.

       18.     On July 25, 2017 another investigation was opened by the City of Gaithersburg –

Animal Control division, this time with respect to the Dog having bitten a seven (7) year old boy

named Xavier Bennett on his left side in the common areas of The Gateway. The investigation

was assigned Case No. CAC-10052-2017 by the City of Gaithersburg. The report from the

investigation indicates that the investigator notified the management of The Gateway that the

Dog was being deemed potentially dangerous. As a result of the investigation, Curtis was

directed to quarantine the Dog until August 5, 2017. A true and accurate copy of the City of

Gaithersburg’s report is attached as Exhibit 3.

       19.     On October 30, 2017 an investigation was opened by the City of Gaithersburg –

Animal Control division, with respect to the Claimants’ allegation that the Dog bit them in the



                                                  4
             Case 8:18-cv-03561-GJH Document 1 Filed 11/19/18 Page 5 of 6



common areas of The Gateway. The investigation was assigned Case No. CAC-10610-2017 by

the City of Gaithersburg.      As a result of the investigation the Dog was quarantined until

November 7, 2017, then euthanized. A true and accurate copy of the City of Gaithersburg’s

report is attached as Exhibit 4.

        20.     On or about October 26, 2018, First American denied coverage for the Incident

via written letter to Curtis. A true and accurate copy of the denial letter is attached hereto as

Exhibit 5.

                                              Count I
                                       (Declaratory Judgment)

        21.     First American incorporates by reference herein all of the other paragraphs of this

pleading.

        22.     There is a genuine and bona fide dispute and an actual controversy and

disagreement between First American, Curtis and Harbor Group regarding whether First

American has a duty to defend and or indemnify Curtis and Harbor Group for and against the

claims asserted by the Claimants.

        23.     Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

First American requests that this Court declare the rights and legal relations of First American,

Curtis and Harbor Group as they pertain to the claims asserted by the Claimants.

        24.     Actual controversies of justiciable issues exist between the parties to this case

within the jurisdiction of this Court involving the rights and liabilities of the parties.

        25.     Antagonistic claims are present between the parties and these claims indicate

imminent and inevitable litigation. A declaratory judgment by this Court will terminate this

controversy.




                                                   5
            Case 8:18-cv-03561-GJH Document 1 Filed 11/19/18 Page 6 of 6



       WHEREFORE, First American respectfully requests this Honorable Court to:

       A.      Enter a declaratory judgment, pursuant to 28 U.S.C. §§2201 and 2202, declaring

and decreeing that First American has no duty to defend or indemnify Curtis or Harbor Group in

connection with the claims made by the Claimants; and,

       B.      Grant First American such other and further relief that is deemed just and proper.




                                             Respectfully submitted,

                                             MCNAMEE, HOSEA, JERNIGAN,
                                             KIM, GREENAN & LYNCH, P.A.


                                                    /s/
                                             Brent M. Ahalt (Bar No. 13741)
                                             bahalt@mhlawyers.com


                                                    /s/
                                             Aaron D. Neal (Bar No. 28566)
                                             6411 Ivy Lane, Suite 200
                                             Greenbelt, Maryland 20770
                                             Tel. 301-441-2420
                                             Fax    301-982-9450
                                             aneal@mhlawyers.com

                                             Attorneys for First American




                                                6
